FERGUSON, Senior Judge
(dissenting):
In my opinion, rendering a suspect his Miranda-Tempia1 and his Article 312 warnings when the requisite attention has focused upon him is a necessary predicate to introducing at trial his statement of consent to a search, the fruit of which is sought to be admitted into evidence. See my dissenting opinions in United States v. Rushing, 17 U.S.C.M.A. 298, 309, 38 C.M.R. 96, 107 (1967), and United States v. Insani, 10 U.S.C.M.A. 519, 522, 28 C.M.R. 85, 88 (1959). As I opined in Rushing:3
I suggest that no extension of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), is involved when a statement of consent is obtained from the accused during the course of a criminal interrogation and used to establish a predicate for the admissibility of incriminating evidence.
Therefore, for the reasons that I developed at great length in Rushing, I adhere to my position that:4
I would conclude that, in the case of consent to search obtained during an in-custody interrogation, there is that sort of critical confrontation between the police and the accused which demands the Miranda warning.
As a result, respectfully, I must dissent.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); United States v. Tempia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967).


. Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831.


. 17 U.S.C.M.A. at 310, 38 C.M.R. at 108.


. Id. at 312. 38 C.M.R. at 110.